 


115 HRES 70 EH: Providing for consideration of the joint resolution (H.J. Res. 38) disapproving the rule submitted by the Department of the Interior known as the Stream Protection Rule.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 70 
In the House of Representatives, U. S.,

January 31, 2017
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 38) disapproving the rule submitted by the Department of the Interior known as the Stream Protection Rule. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 38) disapproving the rule submitted by the Department of the Interior known as the Stream Protection Rule. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit.   Karen L. Haas,Clerk. 